 



Exhibit 10.2

SEVERANCE PROTECTION AGREEMENT

     THIS AGREEMENT made as of December 20, 2004, by and between Gadzooks, Inc.
(the “Company”) and Monty Standifer (the “Executive”).

     WHEREAS, the Board of Directors of the Company (the “Board”) and the
Executive desire to enter into this Agreement as a condition to the Executive’s
employment with the Company and to provide certain benefits to the Executive
upon the termination of employment of the Executive under certain conditions and
upon termination of that certain Executive Employment Agreement by and between
the Company and the Executive, dated as of the date hereof (the “Employment
Agreement”);

     WHEREAS, in order to induce the Executive to accept a position with the
Company, the Company desires to enter into this Agreement and the Employment
Agreement with the Executive to provide the Executive with certain benefits in
the event the Executive’s employment is terminated under certain conditions,
including as a result of, or in connection with, a Change of Control (as defined
herein); and

     WHEREAS, by entering into this Agreement and the Employment Agreement, the
Executive will agree to certain restrictions on his ability to compete with the
Company or solicit employees of the Company following his termination of
employment, and the Company will benefit from said restrictions. Defined terms
used herein and not otherwise defined herein shall have the meaning set forth in
the Employment Agreement.

     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:

     1.      Termination.

            (a)      Termination by Either Party. Either Executive or the
Company may terminate the Employment Agreement for any reason upon thirty
(30) days written notice (the “Notice Period”). If Executive terminates the
Employment Agreement pursuant to this Section 1(a), the Company will pay
Executive all accrued but unpaid Base Salary and earned bonus amounts through
the termination date, if any (“Accrued Compensation”). If the Company terminates
the Employment Agreement pursuant to this Section 1(a), the Company shall pay
Executive: (1) his Accrued Compensation, and, if the termination is for reasons
other than “Cause”, “Death”, or “Disability”, as defined below, (2) an
additional severance payment equal to one year of Executive’s Base Salary then
in effect, calculated from the date the Company gives written notice of
termination to Executive (the “Additional Severance Payment”). If the Company
terminates the Employment Agreement pursuant to this Section 1(a), after the
effective date of a confirmed plan of reorganization in the Company’s bankruptcy
case, then the amount of the Additional Severance Payment will be multiplied by
two (2). Any Additional Severance Payment will be paid out in equal monthly
installments during the Non-Interference Period. In addition, if the Company
terminates the

1



--------------------------------------------------------------------------------



 



Employment Agreement pursuant to this Section 1(a), the stock options, if any,
that would otherwise vest at the end of the year in which the Executive is
terminated, pursuant to paragraph 3(b) of the Employment Agreement, shall fully
vest upon termination pursuant to this paragraph. Any Additional Severance
Payment shall be reduced by the amount of compensation that Executive earns from
any subsequent employer or through self employment during the Non-Interference
Period.

            (b)      Termination by the Company for Cause. The Company may
terminate the Employment Agreement at any time for Cause. Upon termination by
the Company for Cause, Executive shall only be entitled to his Accrued
Compensation. “Cause” means any of the following:

                 (1)      Executive’s commission of theft, embezzlement, any
other act of material dishonesty relating to his employment with the Company or
any violation of any law, rules or regulation applicable to the Company,
including, but not limited to, those established by the Securities and Exchange
Commission, or any self-regulatory organization having jurisdiction or authority
over Executive or the Company;

                 (2)      The Board’s reasonable determination that the
Executive has committed a criminal act involving fraud, dishonesty,
misappropriation or moral turpitude or the Board’s reasonable determination that
the Executive has committed an act that would harm the reputation of the Company
in its business relationships or the financial markets;

                 (3)      Executive’s conviction of, or pleading guilty or nolo
contendere to, a felony or to any lesser crime having as its predicate element
fraud, dishonesty, misappropriation or moral turpitude;

                 (4)      A reasonable determination by the Company that
Executive has materially failed to perform his duties and obligations under the
Employment Agreement (other than during any period of disability) which failure
to perform is not remedied within thirty (30) days after written notice thereof
to the Executive by the Company; or

                 (5)      Executive’s commission of an act or acts in the
performance of his duties under the Employment Agreement amounting to gross
negligence or willful misconduct, including, but not limited to, any breach of
Sections 7 or 8 of the Employment Agreement.

            (c)      Termination by Executive for Good Reason. Executive may
terminate the Employment Agreement for Good Reason, and thereby resign his
employment, after providing thirty (30) days’ prior written notice to the
Company. Upon termination of this Agreement for Good Reason, as defined herein,
Executive shall be entitled to receive the Accrued Compensation and Additional
Severance Payment due at the date of such termination. “Good Reason” means any
of the following reasons:

                 (1)      Following a Change of Control which results in a
substantial diminution of Executive’s duties and responsibilities or a any
material reduction of Executive’s Base Salary then in effect; or

2



--------------------------------------------------------------------------------



 



                 (2)      Executive’s removal from his position as Executive
Vice President and CFO, other than for Cause or by death or disability, as set
forth in Sections 1(d) and (e), during the Term; or

                 (3)      The Company failed to make any payment to Executive
required to be made under the terms of the Employment Agreement, if the breach
is not cured within twenty (20) days after Executive provides written notice to
the Company which provides in reasonable detail the nature of the payment; or

                 (4)      Following the adoption or commencement of a plan of
complete liquidation or dissolution of the Company.

As used herein, “Change of Control” shall mean any event, including any sale of
more than fifty percent (50%) of the capital stock of the Company or more than
fifty percent (50%) of the assets of the Company or any merger, conversion or
consolidation of the Company, that results in any person or entity (or persons
or entities acting in concert) acquiring the ability to elect a majority of the
members of the Board, which lacked the ability to elect a majority of the
members of the Board prior to the event. Provided however, no Change of Control
shall be deemed to have occurred unless and until such person or entity
exercises its authority to actually change the membership of the majority of the
Board. It is expressly understood that a Change of Control shall not be deemed
to occur as a result of the confirmation of a plan of reorganization in the
Company’s bankruptcy case or as a result of any actions or transactions
undertaken or required in conjunction with the terms of such confirmed plan or
as a result of any action in any related transaction. Specifically, and without
excluding any other actions excluded by the proceeding sentence, no Change of
Control will be deemed to occur at or through the appointment of the Company’s
post-confirmation board of directors.

            (d)      Disability. The Company may terminate the Employment
Agreement at any time if Executive shall be deemed by the Board to have
sustained a “disability.” Executive shall be deemed to have sustained a
“disability” if he shall have been unable to perform his duties for a period of
more than ninety (90) days in any twelve (12) month period. Upon termination of
the Employment Agreement for disability, the Company shall pay Executive his
Accrued Compensation.

            (e)      Death. The Employment Agreement will terminate
automatically upon Executive’s death. Upon termination of the Employment
Agreement because of Executive’s death, the Company shall pay Executive’s estate
his Accrued Compensation.

            (f)      Termination COBRA Payment. Upon termination of the
Employment Agreement for any reason by the Company pursuant to Section 1(a), the
Executive pursuant to Section 1(c), and termination of the Employment Agreement
pursuant to Section 1(d), the Company shall pay the cost to Executive as such
costs become due for continuation coverage under COBRA (hereinafter referred to
as the “Termination COBRA Payments”) during the Continuation Period (as
hereafter defined). If and when the COBRA coverage ceases during the
Continuation Period, the Company will reimburse Executive for comparable
coverage as received under COBRA during the reminder of the Continuation Period.
The “Continuation Period” shall be the period commencing on the date of
termination of the Employment Agreement and ending on the earlier of the date

3



--------------------------------------------------------------------------------



 



Executive becomes employed by another employer or twelve (12) months after the
date of termination or expiration of the Employment Agreement for any reason.
Executive acknowledges and agrees to give the Company written notice of receipt
of an offer of employment.

            (g)      Employment. Upon termination or expiration of the
Employment Agreement for any reason, Executive’s employment shall also terminate
and cease.

            (h)      Transition Period. Upon termination or expiration of the
Employment Agreement for any reason, and for a period of ninety (90) days
thereafter (the “Transition Period”), Executive agrees to make himself available
to assist the Company with transition projects assigned to him by the Board.
Executive will be paid at an agreed upon hourly rate for any work performed for
the Company during the Transition Period.

     2.      Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be provided as set forth in
the Employment Agreement.

     3.      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to any conflict
of laws rule or principle which might refer the governance or construction of
this Agreement to the laws of another jurisdiction.

     4.      Assignment. This Agreement is personal to Executive and may not be
assigned in any way by Executive without the prior written consent of the
Company. The Company may assign its rights and obligations under this Agreement.

     5.      Counterparts. This Agreement may be executed in counterparts, each
of which will take effect as an original, and all of which shall evidence one
and the same agreement.

     6.      Amendment. This Agreement may be amended only in a writing signed
by Executive and by a representative of the Company duly authorized by the Board
(other than Executive).

     7.      Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive.

     8.      Non-Waiver. The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
or the Employment Agreement shall not be construed as a waiver or relinquishment
of any right granted hereunder or of any future performance of any such term,
covenant or condition, and the obligation of either party with respect hereto
shall continue in full force and effect, unless such waiver shall be in writing
signed by the Company (other than Executive) and the Executive.

4



--------------------------------------------------------------------------------



 



     9.      Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon Executive, his heirs and personal representatives, and the
Company, its successors and assigns.

     10.      Entire Agreement. This Agreement and the Employment Agreement set
forth the entire agreement between the parties hereto and fully supersedes any
and all prior agreements or understandings, written or oral, between the parties
hereto pertaining to the subject matter hereof, including such terms and
conditions set forth in that certain offer letter from the Company to Executive
dated as of September 20, 2004.

     11.      Arbitration. The parties agree that any controversy or claim
arising out of or relating to this Agreement or the Employment Agreement, or the
breach thereof, shall be resolved by arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules. AAA’s
Optional Rules for Emergency Measures of Protection shall also apply to the
proceedings. The arbitration will take place in Dallas, Texas. All disputes
shall be resolved by one (1) arbitrator. The arbitrator will have the authority
to award the same remedies, damages, and costs that a court could award, and
will have the additional authority to award those remedies set forth in
Section 24 of the Employment Agreement. The arbitrator shall issue a reasoned
award explaining the decision, the reasons for the decision, and any damages
awarded, including those set forth in Section 24 of the Employment Agreement,
where the arbitrator finds Executive violated Sections 7 or 8 of the Employment
Agreement. The arbitrator’s decision will be final and binding. The judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration proceedings, any record of the same, and
the award shall be considered Confidential Information under this Agreement and
the Employment Agreement. This provision can be enforced under the Federal
Arbitration Act.

     12.      Severability and Reformation. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

     13.      Release. The Executive agrees that payment hereunder is
conditioned upon the execution of a release (“Release”) in the form attached
hereto.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and Executive has executed this Agreement as of the
day and year first above written.

              Gadzooks, Inc., a Texas corporation               By:
  Name: Title:   /s/ Gerald R. Szczepanski

--------------------------------------------------------------------------------

Gerald R. Szczepanski
Chief Executive Officer and Chairman of the Board               By:
  Name:   /s/ Monty Standifer

--------------------------------------------------------------------------------

Monty Standifer

6



--------------------------------------------------------------------------------



 



Exhibit A

Release

7